Citation Nr: 0618204	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for chronic bilateral hearing loss 
disability.  In May 2006, the veteran submitted a Motion to 
Advance on the Docket.  In June 2006, the Board granted the 
veteran's motion.  


FINDING OF FACT

Chronic bilateral hearing loss disability was not manifested 
during wartime service or for many years thereafter.  The 
veteran's chronic bilateral sensorineural hearing loss 
disability has not been objectively shown to have originated 
during his wartime service or as the proximate result of his 
combat-related noise exposure.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was not incurred in 
or aggravated by wartime service, and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in June 2003 and August 2005, which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The June 2003 VCAA notice was issued 
prior to the February 2004 rating decision from which the 
instant appeal arises.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system, 
including sensorineural hearing loss, becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his November 1945 physical examination 
for service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  The Court has directed that auditory acuity 
of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

The veteran's service medical records reflect that he 
participated in and was wounded during combat.  The veteran's 
service personnel records indicate that he was awarded the 
Purple Heart commendation.  

A March 1976 purchase order from McCall's Audiological 
Services, Inc., indicates that the veteran purchased a 
hearing aid for his left ear.  An October 1979 employment 
audiological evaluation reflects that the veteran exhibited, 
pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
70
LEFT
20
35
35
55
65

At a September 2003 VA audiological examination for 
compensation purposes, the veteran reported experiencing 
inservice combat-related noise exposure including buzz bombs; 
incoming and outgoing artillery fire; and small arms fire.  
He indicated further that he had post-service employment in a 
forging plant for 3 years and loading boxcars for 32 years.  
He stated that his railroad-related employment did not 
involve significant noise exposure.  On examination, the 
veteran exhibited, pure tone thresholds, in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
75
105
90
LEFT
50
60
75
100
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The VA examiner commented that:  

Veteran has a history of both military 
and occupational noise exposure.  ...  It 
has been 58 years since discharge from 
service and today's request for service 
connection for hearing loss is an 
original claim.  It is this examiner's 
opinion that claim of hearing loss is too 
remote from service to be considered 
service related.  It is less likely than 
not that hearing loss is service related.  

In his February 2004 notice of disagreement, the veteran 
advanced that he had "problems with my hearing when I got 
out of the service."  In his August 2005 Appeal to the Board 
(VA Form 9), the veteran asserted that his only noise 
exposure was during active service.  

In an undated written statement, the veteran reiterated that 
he had experienced extensive combat during World War II.  He 
stated that he had inservice "complaints" which are not 
reflected in his service medical records.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability for VA purposes is dated in October 1979, some 34 
years after service separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his combat-related noise 
exposure.  The examiner at the September 2003 VA audiological 
evaluation expressly negated the existence of such an 
etiological relationship.  No competent medical professional 
has attributed the onset of the veteran's chronic 
sensorineural hearing loss disability to his wartime service.  
Indeed, the veteran's claim is supported solely by the 
accredited representative's and the veteran's own written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran participated in combat and was wounded.  
Undoubtedly, he was exposed to significant combat-related 
noise.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are applicable to the veteran's claim.  However, 
they do not eliminate the need for medical-nexus evidence.  
They merely reduce the evidentiary burden on combat veterans 
as to the submission of evidence of incurrence or aggravation 
of an injury or disease in service. Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); see also Libertine v. Brown, 9 Vet.App. 
521, 523-24 (1996).  In the absence of any objective evidence 
of the onset of the claimed disorder during or proximate to 
active service or that it otherwise originated during active 
service, and competent medical evidence indicating that 
hearing loss is not related to service, the Board finds that 
a preponderance of the evidence is against service connection 
for chronic bilateral hearing loss disability.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


